Title: James Moylan to the American Commissioners, 8 July 1778: résumé
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Lorient, July 8, 1778: Two of Capt. Tucker’s prizes arrived here on the 6th. I passed them through customs as from Portsmouth, New England. I have not had time to hear from Mr. Schweighauser, but have written to ask whether his authority extends to this port. If so I shall deliver them to his order unless you meanwhile instruct me differently.
Friction between Capt. Tucker and the Frenchmen in his crew has come before the admiralty court, but I hope will soon be settled.>
